Title: From Abigail Smith Adams to James Monroe, 3 April 1813
From: Adams, Abigail Smith
To: Monroe, James



Dear Sir.
Quincy April 3d 1813

upon the 23d of Feb’ry mr Adams addrest a Letter to you, and inclosed a private Letter from my Son at St Petersburgh to me, requesting a return of it by the next Mail. as the Letter has not been received I presume in the multiplicity of buisness, It has been forgotten.
You will oblige me by sending it, and at the same time do me the favour to forwarding the packet which accompanies this Letter to Russia, if as the News papers inform us, a vessel is to be sent there upon the proposed Subject of a Mediation—
I am also anxious to learn if there is a probability of mr Adams’s return the ensueing Season? and whether any method may be devised for him and his Family to get back to America with Safety during the war?
You cannot wonder Sir at my solicitude upon this Subject, when you take into consideration the Age, both of his Father, and myself, and the time has already been absent, in the Service:—I will not Say, of an ungratefull Country, because I hold it to be the Duty of every good citizen to Serve his Country, not withstanding he may receive from her, ill usage, and contumely.
with Sentiments of Respect / I am Sir Your Humble / Servant
Abigail Adams